Citation Nr: 0107844	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  95-04 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel

INTRODUCTION

The veteran had active military service from August 1957 to 
August 1961.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision in which the RO denied service connection for an 
acquired psychiatric disorder, to include PTSD.  The veteran 
appealed and was afforded a hearing at the RO in March 1995.  
His claim was denied by the hearing officer as reflected in a 
July 1995 supplemental statement of the case (SSOC).  The 
case was remanded by the Board for evidentiary development in 
February 1997.  The case has now been returned to the Board 
for further appellate consideration.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).

The veteran maintains that he suffers from PTSD because of 
the stress he encountered during his military service.  
Specifically, he has contended that he was exposed to 
significant stress in three separate incidents: (1) an 
incident in which the veteran was on the flight deck of the 
Carrier Lexington and was bringing a message to Lieutenant 
Commander McGowan.  Lieutenant McGowan was pulled into the 
plane propeller and killed as the veteran was about to hand 
him the message.  In another statement he indicated that 
Lieutenant McGowan lived, but was very seriously injured; (2) 
another incident involving a pilot who went off the side of 
the ship and got locked in his cockpit.  He was trapped and 
the veteran watched him drown; and (3) an incident in which 
the veteran was detailed to bring food aboard the USS 
Bonhomme Richard while it was beside the USS Lexington.  
Several men were on the gangplank in front of the veteran 
when the bolts broke free from the deck and the men were 
thrown overboard.  One individual was trapped under the 
gangplank and was killed.  The veteran reported disturbed 
sleep and dreams about these stressful events.  In another 
statement it was reported that the other ship involved was 
the USS Midway.  The veteran further reported that he did not 
know the name of the pilot who drowned when his plane went 
over the side or the name of the person who died in the 
gangplank incident.

At the time of the February 1997 Board remand, there was 
evidence in the claims folder documenting a diagnosis of 
PTSD.  The veteran had been followed for treatment of PTSD 
and depression at the Boston, Massachusetts VA Medical Center 
(VAMC) since June 1994.  It was noted that the RO had not 
attempted to verify any of the veteran's reported stressors.  
The case was remanded, in part, to obtain additional 
evidentiary details regarding the veteran's claimed stressors 
and to make attempts to verify those incidents.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran was seen for a VA examination in September 1997.  
The VA examiner noted that the development requested by the 
Board in the February 1997 remand had not been completed.  In 
summary, the VA examiner indicated that there was no 
information upon which he could make an adequate answer to 
the remand request.  In lieu of a response to the questions 
posed in the remand, the VA examiner offered a summary of his 
examination of the veteran.  He related that the veteran was 
continuing to received treatment at the Boston, Massachusetts 
VAMC.  He had been through multiple medication trials with 
varying degrees of success.  While his depression was noted 
to be improving, the veteran continued to have sleep 
difficulties punctuated by nightmares and flashbacks.  He 
reported minimal socializing and working as a Chef in 
addition to another part-time job.  The VA examiner concluded 
that the veteran's reported stressors in service met the 
criteria for PTSD in terms of clinical testing.

Pursuant to the February 1997 Board remand, the RO requested 
from the National Personnel Records Center (NPRC) the ship's 
logs for the USS Lexington.  In a March 1999 response, the 
NPRC noted that the ship's logs were not at that facility; 
the request was forwarded to the Bureau of Naval Personnel at 
the National Archives.

A letter dated in April 1999 from the Chief of Modern 
Military Records at the National Archives reflects that the 
1958 deck logs of the USS Lexington had not been transferred 
to the National Archives when other deck logs for that year 
were sent during the early 1990's.  The RO was advised to 
contact the Ships' Histories Branch at the Naval Historical 
Center, Washington Navy Yard.  There is no evidence that the 
RO ever attempted to contact the Ships' Histories Branch as 
directed.

In November 1999, the RO requested information for 
verification of the veteran's claimed stressors from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  In a December 1999 response, a general 
acknowledgment of the request was received from the Director 
of USASCRUR.  There is no evidence that any subsequent 
response was received.

In November 2000, the RO made an administrative determination 
that the veteran's service medical records were unavailable 
and that further efforts to obtain those records would be 
futile.  The Board is unclear what the basis of this 
determination was inasmuch as the veteran's service medical 
records are already associated with the claims folder.  One 
possibility is that the service records mentioned actually 
refer to the ships' logs and other verification information 
requested from USASCRUR for which there has not yet been a 
response.  In any event, it does not appear that the RO 
complied with the specific directives set forth in the 
February 1997 remand and clarification on this point is 
warranted.  Where the remand orders of the Board are not 
complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger 
VA's duty to assist (thus superceding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In light of the recently enacted provisions of the Veterans 
Claims Assistance Act of 2000, the Board finds it appropriate 
to remand this case for further action.  Specifically, there 
has been a failure in the attempt to obtain verification of 
the veteran's stressors.  In addition to the failure to make 
a full and complete effort to verify the veteran's claimed 
stressors, the veteran should be afforded appropriate VA 
examinations to determine the nature and severity of any 
current psychiatric disorder, to include PTSD, and to obtain 
a medical opinion as to the relationship, if any, between 
those disorders, if present, and the veteran's military 
service.  The veteran is hereby notified that a failure to 
report for any scheduled examination, without good cause, 
could well result in the denial of the claim.  See 38 C.F.R. 
§ 3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include any 
medical records from any VA facilities.  In particular, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him again to attempt to identify with 
specificity the names and units of 
individuals involved in the reported 
stressful events which he maintains led 
to his PTSD.  The veteran is advised that 
this information is vitally necessary in 
order to attempt to verify the claimed 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.  The RO 
should also advise the veteran that he 
may specifically submit additional 
lay/comrade statements which support his 
report of the alleged stressors.

2.  The RO should obtain copies of all 
records of treatment at the Boston VA 
Outpatient Clinic since November 1999, 
the date of the most recent treatment 
records now in the claims folder, and 
associate them with the claims folder.

3.  The RO should contact the Ships' 
Histories Branch as directed in the April 
1999 letter from the National Archives 
for the purpose of obtaining the 1958 
deck logs from the USS Lexington.  The RO 
is advised that a response from the 
Ships' Histories Branch must be received 
and associated with the claims folder 
even in the event that the specified deck 
logs are not available.

4.  The RO should again prepare a 
detailed list of the veteran's claimed 
stressors and contact USASCRUR.  After 
providing the aforementioned summary of 
all the claimed stressors and the 
veteran's DD214 to USASCRUR, that 
facility should be asked to provide any 
verifying information on the following 
incidents: (a) confirmation of the death 
of or injury to an individual identified 
as Lieutenant Commander McGowan by an 
airplane propeller while serving on the 
USS Lexington; (b) confirmation of an 
incident aboard the USS Lexington wherein 
a pilot was trapped in the cockpit of his 
plane underwater and drowned; (c) 
confirmation of an incident wherein the 
USS Lexington was docked beside another 
ship identified as either the USS Midway 
or the USS Bonhomme Richard, and a 
gangplank was ripped from the deck, 
resulting in three men being thrown into 
the water, one of whom was trapped and 
killed.

The RO is advised that a response must be 
obtained directly from USASCRUR inasmuch 
as negative replies have already been 
obtained from the National Personnel 
Records Center and the National Archives.

5.  If verification of any of the above 
stressors is received, the RO should 
schedule the veteran for an examination 
by a VA psychiatrist to determine whether 
any current psychiatric disorder, to 
include PTSD, is related to the veteran's 
military service.  The RO must advise the 
VA physician as to which of the three 
above noted incidents have been verified 
and which have not been verified, if any.  
Such tests as the examining physician 
deems necessary, including psychological 
testing and review of the veteran's 
service history and claimed stressors, 
should be accomplished.  If PTSD is 
found, the clinical findings and other 
factors to support the diagnosis should 
be set forth, to specifically include a 
recitation of the stressors relied upon 
to support the diagnosis.  The 
examination report should reflect review 
of the entire claims folder, which must 
be made available to the examiner prior 
to examination.  If the diagnosis of an 
acquired psychiatric disorder other than 
PTSD is deemed appropriate, the examiner 
should indicate whether it is at least as 
likely as not that the current 
symptomatology is related to any incident 
of military service.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
its determination, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If the benefit sought remains 
denied, both the veteran and his 
representative should be provided with 
an SSOC and given the opportunity to 
respond within the applicable timeframe 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to comply with recently 
enacted legislation.  The veteran need take no action until 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


